            Case 1:19-cv-02943-AJN Document 44 Filed 03/10/21 Page 1 of 5
                                                                                  SDCSDNI'
                                                                                 POCUM.EN'f
                                                                                 EL li:CTRO'.N I C.A1...LY FILED
UNITED STATES DISTRICT COURT                                                                    3/10/21
SOUTHERN DISTRICT OF NEW YORK


  Lisa Collado, as Parent and Natural Guardian of
  C.M., and Lisa Collado, Individually,

                         Plaintiffs,                                 19-cv-2943 (AJN)

                 –v–                                                MEMORANDUM
                                                                   OPINION & ORDER
  New York City Department of Education,

                         Defendant.


ALISON J. NATHAN, District Judge:

       Lisa Collado, proceeding individually and on behalf of her child C.M., moves for

reconsideration of the Court’s May 28, 2020 Opinion & Order, Dkt. No. 39 (“May 28

Decision”), in which the Court denied Plaintiffs’ request for a preliminary injunction and

dismissed the action. For the reasons that follow, Plaintiffs’ motion for reconsideration is

DENIED.

       I.       BACKGROUND

       The factual and procedural history of this case is set forth in the May 28, 2020 Opinion

and Order. Familiarity is otherwise presumed, and the background section of that Opinion is

incorporated here. See id. at 1–5.

       Briefly, Plaintiffs filed this action in federal court on April 2, 2019, alleging that DOE’s

failure to provide C.M. with a pendency placement violated her rights under federal and New

York education law and requesting that this Court order DOE to fund C.M.’s pendency

placement at iBRAIN for the 2018–2019 school year. See Compl. ¶¶ 29–30, Prayer for Relief.

Plaintiffs then filed a motion for a preliminary injunction which sought to enjoin Defendant New
          Case 1:19-cv-02943-AJN Document 44 Filed 03/10/21 Page 2 of 5




York City Department of Education (“DOE”) to fund C.M.’s pendency placement at the

International Institute for the Brain (“iBRAIN”) for the 2018–2019 school year. See May 28

Decision at 1.

       In its May 28, 2020 Opinion & Order, the Court noted that Ventura de Paulino v. New

York City Dep’t of Educ., 959 F.3d 519 (2d Cir. 2020), which the Second Circuit decided while

the motion for a preliminary injunction was pending, foreclosed Plaintiffs’ two primary

arguments. See May 28, 2020 Decision at 6. Thus, the Court denied the motion for a

preliminary injunction, and in doing so agreed with DOE that Plaintiffs’ action should be

dismissed as a matter of law. See May 28 Decision at 6; see also Dkt. No. 28 at 2. The Court

accordingly dismissed the action and directed the Clerk of Court to close the case.

       Plaintiff filed the present motion for reconsideration under Federal Rule of Civil

Procedure 59(e) and Local Rule 6.3. Dkt. No. 40. The motion is fully briefed. See Dkt. Nos. 42,

43.

       II.       LEGAL STANDARD

       A motion for reconsideration should be granted only if the movant identifies “an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (citation omitted). “The decision to grant or

deny a motion for reconsideration is within the sound discretion of the district court.” Corines v.

Am. Physicians Ins. Tr., 769 F. Supp. 2d 584, 594 (S.D.N.Y. 2011). “Reconsideration of a

previous order by the court is an ‘extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.’” RST (2005) Inc. v. Research in

Motion Ltd., 597 F. Supp. 2d 362, 365 (S.D.N.Y. 2009) (quoting In re Health Mgmt. Sys., Inc.



                                                 2
          Case 1:19-cv-02943-AJN Document 44 Filed 03/10/21 Page 3 of 5




Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). A motion for reconsideration is not a

“vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing

on the merits, or otherwise taking a ‘second bite at the apple.’” Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136,

144 (2d Cir. 1998)). The standard for granting a motion for reconsideration “is strict and

reconsideration is generally denied.” Weiss v. City of New York, 2003 WL 21414309, at *1

(S.D.N.Y. June 19, 2003).

        III.    DISCUSSION

        Plaintiffs premise their motion for reconsideration on the theory that the Second Circuit’s

decision in Ventura de Paulino v. N.Y.C. Dep’t of Educ., No. 19-1662 (2d Cir.) and Navarro

Carrillo v. N.Y.C. Dep’t of Educ., No. 19-1813 (2d Cir.) was not yet binding because the

mandates in those cases had not yet issued. See Dkt. No. 41 (“Pl. Br.”) at 4–5. Thus, Plaintiffs

argue that the Court erred as a matter of law when it based its denial of Plaintiffs’ motion and

dismissal of the case on the basis that the Second Circuit’s Opinion foreclosed Plaintiffs’

arguments. See May 28 Decision at 6. They argue that “[w]hile a decision of the circuit court is

controlling within that circuit, it is not final until the issuance of the related mandate.” Pl. Br. at

4. Their reasoning is wrong on the merits, and, in any event, the basis for the motion for

reconsideration is now moot.

        As an initial matter, Plaintiffs cite no authority for the proposition that this Court may

disregard an opinion by the Second Circuit merely because the mandate has not yet issued. As

the Second Circuit has observed, “[a] decision of a panel of this Court is binding unless and until

it is overruled by the Court en banc or by the Supreme Court.” Jones v. Coughlin, 45 F.3d 677,

679 (2d Cir. 1995). The mere fact that a mandate has not yet issued or that the non-prevailing



                                                   3
          Case 1:19-cv-02943-AJN Document 44 Filed 03/10/21 Page 4 of 5




party intends to petition for a rehearing does not render the panel decision any less binding. See

Navarro Carrillo v. New York City Dep’t of Educ., No. 20-CV-1657 (ARR) (RLM), 2020 WL

3867137, at *2 (E.D.N.Y. July 9, 2020) (collecting cases); S.E.C. v. Amerindo Inv. Advisors,

Inc., No. 05-CV-5231 (RJS), 2014 WL 405339, at *4 (S.D.N.Y. Feb. 3, 2014) (“The issuance of

the mandate is relevant only to the transfer of jurisdiction from the Circuit to [the district court] .

. . [and] has nothing to do with an opinion’s precedential authority[.]”), aff’d sub nom. S.E.C. v.

Amerindo Inv. Advisors, 639 F. App’x 752 (2d Cir. 2016).

       Arguing otherwise, Plaintiffs attempt to rest their argument on the basis that the Advisory

Committee Notes to the 1998 Amendments of the Federal Rules of Appellate Procedure state

that “[a] court of appeals’ judgment or order is not final until issuance of the mandate; at that

time the parties’ obligations become fixed.” See Pl. Br. at 4. But in arguing as much, Plaintiffs

misperceive the nature of the mandate, which “is to bring the proceedings in a case on appeal in

our Court to a close and to remove it from the jurisdiction of this Court, returning it to the forum

whence it came.” Ostrer v. United States, 584 F.2d 594, 598 (2d Cir. 1978). Contrary to their

assertion, an opinion becomes precedential authority when it is issued, regardless of the fact that

the mandate issues only later. See In re Dow Jones & Co., Inc., 98 Misc. 8-85 (PKL), 1998 U.S.

Dist. LEXIS 19635, at *8–9 (S.D.N.Y. Dec. 16, 1998) (noting that the binding force of Gonzales

v. Nat’l Broad. Co., Inc., 155 F.3d 618 (2d Cir. 1998), was “not changed by Dow Jones’s

observation that, pursuant to Fed. R. App. P. 41, the mandate of Gonzales will not issue until the

disposition of NBC’s petition for rehearing[.]”). Thus, the Court did not err when it observed

that it was bound to follow Ventura de Paulino as binding precedent.1



1
 Plaintiffs also cite a number of cases in which district courts—including this Court—stayed
proceedings at the request of the parties pending the resolution of the petition for a rehearing en
banc in Ventura de Paulino. Pl. Br. at 5. But the fact that district courts, in their discretion,
                                                   4
         Case 1:19-cv-02943-AJN Document 44 Filed 03/10/21 Page 5 of 5




       In any event, Plaintiffs’ motion for reconsideration is now moot. Since this motion was

filed, the Second Circuit denied rehearing of Ventura de Paulino, issued its mandate, and

subsequently denied a motion to stay or recall the mandate. See No. 19-1662 (2d Cir.), Dkt. Nos.

169 (denying rehearing on June 22, 2020), 169 (issuing mandate), 179 (denying motion).

Furthermore, the Supreme Court denied the petition for a writ of certiorari on January 11, 2021.

See Ventura de Paulino v. NYC Dep’t of Educ., No. 20-713, --- S.Ct. ----, 2021 WL 78218 (U.S.

Jan. 11, 2021). In Navarro Carrillo, meanwhile, the Second Circuit denied a motion to stay the

mandate and issued the mandate on July 13, 2020. See No. 19-1813 (2d Cir.), Dkt. Nos. 150

(denying the motion to stay mandate), 151 (issuing mandate).

       IV.     CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiffs’ motion for reconsideration. This

resolves Dkt. No. 40.

   SO ORDERED.

 Dated: March 10, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




stayed those matters has no bearing on the precedential authority of the Second Circuit’s panel
decision.
                                                5
